This case comes up from the county court of Waller county, and is a grass-burning case, similar in many of its features to H.  T. C. R. R. Co. v. Ellis, 160 S.W. 606, decided by this court at its last term. Some of the questions raised here were decided against appellant in the former case, and we adhere to the rulings there made.
The charge prepared by the court, as supplemented by instructions given at the request of appellant, sufficiently safeguarded appellant's rights, and the assignments complaining of the charge and of the refusal of requested instructions are overruled.
We also overrule the assignments which assail the verdict of the jury, and hold that, notwithstanding the alleged proof that the engine which caused the fire was properly equipped, etc., there was testimony tending to show that it caused a continual series of fires to originate on the right of way on the occasion in question, which evidence warranted the jury in finding that the engine had not been properly equipped with a spark arrester, or that proper care had not been exercised to maintain such equipment.
No reversible error has been shown, and the judgment is affirmed.
Affirmed.